                                                              United States Bankruptcy Court
                                                              Northern District of California
In re:                                                                                                                 Case No. 21-50028-SLJ
Evander Frank Kane                                                                                                     Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0971-5                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: Jan 19, 2021                                               Form ID: NPD                                                              Total Noticed: 52
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

#                Addresses marked '#' were identified by the USPS National Change of Address system as requiring an update. While the notice was still deliverable,
                 the notice recipient was advised to update its address with the court immediately.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jan 21, 2021:
Recip ID                 Recipient Name and Address
db                     + Evander Frank Kane, 2301 Richland Ave., San Jose, CA 95125-3644
reqntc                 + Professional Bank, c/o Stephen G. Opperwall, 4900 Hopyard Road, Suite 100, Pleasanton, CA 94588-7101
reqntc                 + Zions Bancorporation, N.A., c/o Frandzel Robins Bloom & Csato, L.C., 1000 Wilshire Boulevard, 19th Floor, Los Angeles, CA
                         90017-2457
15255231                 1000568 B.C. Ltd., 5900 NO. 3 Road, Suite 300, Richmond, BC V6X3P7, CANADA
15255232              #+ American Arbitration Association, Attn: Rebecca Storrow, 100 SE 2nd St, Suite 2300, Miami, FL 33131-2151
15255234               + American Express - Wells Fargo, Card Services, P.O. Box 51193, Los Angeles, CA 90051-5493
15255235                 Arthur Yallen, 84 Avenue Rd, 3rd Floor, Toronto, Ontario M5R2H2, CANADA
15255236               + Barry Smith, Buchalter, 1000 Wilshire Blvd., Ste. 1500, Los Angeles, CA 90017-1730
15255237               + Brandon Dixon, Dixon Law Firm, 304 Enterprise Dr., Oxford, MS 38655-2762
15255238               + Bruce Poltrock, Frandzel Robins et al., 1000 Wilshire Blvd, Suite 1900, Los Angeles, CA 90017-2427
15255240               + Corporation Service Company, 801 Adlai Stevenson Dr., Springfield, IL 62703-4261
15255241                 Daniel A. Parino, Greenberg Glusker, 2046 Century Park East, Ste. 2600, Los Angeles, CA 90067
15255242               + Darren Heitner, 215 Hendricks Isle, Fort Lauderdale, FL 33301-3706
15255243                 Davis Sanchez, 138 Woodbine Ave., Toronto, Ontario M412A2, CANADA
15255244               + Deanna Kane, 2301 Richland Ave., San Jose, CA 95125-3644
15255245               + Deanna S. J. Kane, 2301 Richland Ave., San Jose, CA 95125-3644
15255247               + Erika L. Mansky, 11845 W. Olympic Blvd., Suite 1000, Los Angeles, CA 90064-1149
15255249                 Hebron Shyng, 179 Davie St., Vancouver, BC V6Z241, CANADA
15255250               + Hope Parker, c/o Jonathan J. Lewis, 3985 University Ave. Fl. 2, Riverside, CA 92501-3256
15255252               + James Scime, 42 Delaware Ave., Suite 120, Buffalo, NY 14202-3924
15255253               + John A. Anthony, Anthony & Partners, LLC, 100 South Ashley Dr., Ste. 1600, Tampa, FL 33602-5318
15255254               + John Fiero, Pachulski Stang et al., 150 California St., 15th Floor, San Francisco, CA 94111-4500
15255255               + Lone Shark Holdings, LLC, Attn: Andrew B. Adams, 128-A Courthouse Square, Oxford, MS 38655-4008
15255256               + Mark S. Hoffman, 11845 W. Olympic Blvd., Suite 1000, Los Angeles, CA 90064-5046
15255257               + Mercedes Benz of Oakland, 2915 Broadway, Oakland, CA 94611-5710
15255259               + Mike Lispti, 2301 Richland Ave, San Jose, CA 95125-3644
15255260                 Newport Sports Management, Inc., 201 City Centre Dr., Suite 400, Mississauga, Ontario L5B 2T4, CANADA
15255261               + Nina Greene, Genoves Joblove & Battista, 100 Southeast Second St., 44th Floor, Miami, FL 33131-2100
15255262               + Pacific Private Money, 1555 Grant Ave, Novato, CA 94945-3120
15255263               + Paul Cambria, 42 Delaware Ave, Buffalo, NY 14202-3901
15255264               + Pete Gianakas, 2301 Richland Ave, San Jose, CA 95125-3644
15255265               + Professional Bank, 396 Alhambra Circle, Ste. 255, Miami, FL 33134-5022
15255266               + Rachel Kuechle, c/o Samuel Capizzi, 267 North St., Buffalo, NY 14201-1306
15255267                 Raj Banghu, 3082 13th Ave. West, Vancouver, BC V6 2V2, CANADA
15255268               + Rosenberg Pelino LLC, Attn: Brian C. Rosenberg, 6031 University Blvd., Suite 300, Ellicott City, MD 21043-6151
15255269               + San Jose Sharks, Attn: Doug Wilson, 525 W. Santa Clara St., San Jose, CA 95113-1500
15255270                 Scotia Bank, 8377 Granville St., Vancouver, BC V6P4Z8, CANADA
15255271                 Sheri Kane, 3457 35th Avenue, Vancouver, BC V6N2N3, CANADA
15255272               + South River Capital LLC, 1 Park Place, Suite 540, Annapolis, MD 21401-3450
15255273               + South River Capital LLC, 2661 Riva Road, Bldg 1000, Suite 1020, Annapolis, MD 21401-7166
15255274               + Sure Sports LLC, Attention: Leon McKenzie, 2116 Hollywood Blvd., #116, Hollywood, FL 33020-6701
15255275               + Tony Chiricosta, Pro Management Resources, Inc., 8012 Wiles Rd., Coral Springs, FL 33067-2072
15255276               + Tony Veltri, 2301 Richland Ave, San Jose, CA 95125-3644
15255277               + Zions Bancorporation, 1900 Avenue of the Stars, Suite 2350, Los Angeles, CA 90067-4510




           Case: 21-50028               Doc# 15           Filed: 01/21/21              Entered: 01/21/21 21:19:24                        Page 1 of 4
District/off: 0971-5                                                  User: admin                                                                Page 2 of 3
Date Rcvd: Jan 19, 2021                                               Form ID: NPD                                                             Total Noticed: 52
TOTAL: 44

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       EDI: EDD.COM
                                                                                        Jan 20 2021 11:03:00      CA Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                       EDI: CALTAX.COM
                                                                                        Jan 20 2021 11:03:00      CA Franchise Tax Board, Attn: Special
                                                                                                                  Procedures, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                       EDI: CALTAXFEE
                                                                                        Jan 20 2021 11:03:00      State Board of Equalization, Attn: Special
                                                                                                                  Procedures Section, MIC:55, P.O. Box 942879,
                                                                                                                  Sacramento, CA 94279
smg                       EDI: IRS.COM
                                                                                        Jan 20 2021 11:03:00      IRS, P.O. Box 7346, Philadelphia, PA 19101-7346
15255233               + EDI: AMEREXPR.COM
                                                                                        Jan 20 2021 11:03:00      American Express, P.O. Box 650448, Dallas, TX
                                                                                                                  75265-0448
15255239                  Email/Text: Bankruptcy@my100bank.com
                                                                                        Jan 20 2021 06:14:00      Centennial Bank, P.O. Box 966, Conway, AR
                                                                                                                  72033
15255248               + EDI: CALTAX.COM
                                                                                        Jan 20 2021 11:03:00      Franchise Tax Board, State of California, P.O. Box
                                                                                                                  2952, Sacramento, CA 95812-2952
15255258               + Email/Text: MarcsBankruptcyUnit@michigan.gov
                                                                                        Jan 20 2021 06:14:00      Michigan Department of Treasury, PO Box 30199,
                                                                                                                  Lansing, MI 48909-7699

TOTAL: 8


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID         Bypass Reason Name and Address
reqntc                         Professional Bank
15255246         *+            Deanna S.J. Kane, 2301 Richland Ave., San Jose, CA 95125-3644
15255251         *+            Internal Revenue Service, P.O. Box 7346, Philadelphia, PA 19101-7346

TOTAL: 1 Undeliverable, 2 Duplicate, 0 Out of date forwarding address


                                                     NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jan 21, 2021                                           Signature:            /s/Joseph Speetjens




                                  CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on January 15, 2021 at the address(es) listed
below:
Name                               Email Address
Fred Hjelmeset



           Case: 21-50028               Doc# 15           Filed: 01/21/21              Entered: 01/21/21 21:19:24                       Page 2 of 4
District/off: 0971-5                                               User: admin                                                          Page 3 of 3
Date Rcvd: Jan 19, 2021                                            Form ID: NPD                                                       Total Noticed: 52
                                  fhtrustee@gmail.com CA90@ecfcbis.com

Gerrick Warrington
                                  on behalf of Requestor Zions Bancorporation N.A. gwarrington@frandzel.com, sking@frandzel.com

Gregg S. Kleiner
                                  on behalf of Trustee Fred Hjelmeset gkleiner@rinconlawllp.com aworthing@rinconlawllp.com

Michael Gerard Fletcher
                                  on behalf of Requestor Zions Bancorporation N.A. mfletcher@frandzel.com, sking@frandzel.com

Office of the U.S. Trustee / SJ
                                  USTPRegion17.SJ.ECF@usdoj.gov

Reed S. Waddell
                                  on behalf of Requestor Zions Bancorporation N.A. rwaddell@frandzel.com, sking@frandzel.com

Stephen D. Finestone
                                  on behalf of Debtor Evander Frank Kane sfinestone@fhlawllp.com

Stephen G. Opperwall
                                  on behalf of Requestor Professional Bank steve.opperwall@comcast.net


TOTAL: 8




          Case: 21-50028               Doc# 15          Filed: 01/21/21            Entered: 01/21/21 21:19:24                     Page 3 of 4
Form NPD

                                    UNITED STATES BANKRUPTCY COURT
                                      California Northern Bankruptcy Court

In      Evander Frank Kane                                   Case No.: 21−50028 SLJ 7
Re:
           Debtor(s)                               Chapter: 7



                                        NOTICE OF POSSIBLE DIVIDEND


TO THE DEBTOR AND ALL INTERESTED PARTIES:

   Notice is given that the notice of meeting of creditors advised you that there were no assets in this case. It now
appears that a payment of a dividend may be possible.

Pursuant to Federal Rule of Bankruptcy Procedure 3002(c)(5), creditors may file proofs of claim on or before
4/15/21.
A proof of claim form, in blank with instructions for completion, is available from the Court at the address listed
below, or online at: http://www.uscourts.gov/FormsAndFees/Forms/BankruptcyForms.aspx .

   In order to receive a copy of your proof of claim you must:

1. Enclose with your proof of claim one (1) original and one (1) copy of your proof of claim.

2. You must also enclose a self−addressed, postage paid envelope large enough to accommodate your conformed
copy of the claim.
3. Please sign and print or type your name clearly underneath your signature.
   Unless all of the above steps are completed, no return conformed copy of your claim will be sent out.
NO FEE FOR FILING CLAIMS
MAIL CLAIMS TO:
U.S. Bankruptcy Court
280 South First Street
Room 3035
San Jose, CA 95113




Dated: 1/15/21                                      For the Court:

                                                    Edward J. Emmons
                                                    Clerk of Court
                                                    United States Bankruptcy Court

Doc # 13




      Case: 21-50028        Doc# 15       Filed: 01/21/21        Entered: 01/21/21 21:19:24            Page 4 of 4
